Citation Nr: 1002862	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Whether the Veteran submitted a timely substantive appeal to 
a November 2002 RO decision that denied service connection 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from September 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO decision that found 
that the Veteran had not timely appealed a November 2002 RO 
decision that denied entitlement to service connection for 
PTSD.  


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service 
connection for PTSD in October 2002.

2.  By a November 2002 decision, the RO denied the claim for 
entitlement to service connection for PTSD.  The RO notified 
the Veteran of the November 2002 decision on November 16, 
2002.  

3.  In February 2003, the Veteran filed a timely notice of 
disagreement as to the denial of his claim.  

4.  A statement of the case (SOC) on the issue was issued on 
February 24, 2003, and the Veteran was notified of his 
appellate rights.  He was informed that he had 60 days from 
the date of the SOC or the remainder of one year from the 
date he was notified of the decision, whichever was longer, 
in which to appeal.  

5.  Both the notice of the rating decision and the SOC were 
mailed to the Veteran's address of record and there is no 
indication that either notice letter was returned as 
undeliverable, nor has the Veteran so maintained.  

6.  Thereafter, no further communication regarding the issue 
was received from the Veteran until October 14, 2005.  

7.  The Veteran did not file a formal appeal within 60 days 
from the date the RO mailed the SOC or within the remaining 
one year period from the date of the mailing of the 
notification of the rating decision, nor did he request an 
extension of time in order to do so.  


CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302, 20.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), is applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, there is no further need to discuss the VCAA 
duties.  The Board finds no prejudice toward the Veteran in 
proceeding with the adjudication of his claim.  

Analysis

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal.  38 C.F.R. § 20.200 
(2009).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  If a Statement of the Case addresses 
several issues, the appeal must either indicate that it is 
being perfected as to all issues or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (2009).

An appellant may request an extension of the 60-day period 
for filing a Substantive Appeal for good cause.  The request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal.  38 C.F.R. §§ 20.202, 20.303 (2009).

By a rating decision dated in November 2002, the RO denied 
the claim of entitlement to service connection for PTSD.  The 
Veteran was notified of the decision on November 16, 2002.  
In February 2003, he filed a notice of disagreement (through 
his representative).  A statement of the case was issued on 
February 24, 2003, at which time the Veteran was notified of 
his appellate rights.  He was informed that he had 60 days 
from the date of the statement of the case (until April 2003) 
or the remainder of one year from the date he was notified of 
the decision in which to file an appeal (until November 
2003), whichever was longer.  As the remainder of one year 
from the date he was notified of the decision was longer, he 
had until November 2003 to file an appeal.  

It was not until October 14, 2005, however, that the Veteran 
submitted a VA Form 9 indicating disagreement and a desire to 
appeal the November 2002 RO decision.  Prior to October 14, 
2005, the Veteran did not file any other correspondence 
expressing a desire to appeal the adverse decision of the RO 
to the Board.  At no time did he request an extension for 
filing a substantive appeal.  

The Veteran has not argued that he failed receive 
notification as to his appellate rights in a timely manner.  
Indeed, the Board finds that the Veteran was given proper 
notification of the unfavorable rating decision and the laws 
and regulations in the Statement of the Case.  Specifically, 
the mailing of the Statement of the Case falls under the 
presumption of regularity for business documents.  That is, 
absent clear and convincing evidence to the contrary, the 
official acts of public officials are presumed to have 
discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  

The notification letter was sent to the Veteran's last known 
address of record at that time, and it is not indicated that 
either letter was returned as undeliverable, nor has the 
Veteran so maintained.  Further, it appears that the RO has 
continued to send correspondence to the Veteran at the same 
address and there is evidence that it has been received.  As 
this presumption of regularity is only overcome by clear 
evidence to the contrary, and no such contrary evidence is 
shown in this case, the date of mailing of the Statement of 
the Case will be presumed to be the same as the date of the 
Statement of the Case, February 24, 2003.  38 C.F.R. 
§ 20.302.

In a January 2006 VA Form 9, the Veteran alleged that he was 
diagnosed with PTSD and indicated that he should be service-
connected for PTSD pursuant to 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304.  He stated that he was at a VA hospital on 
November 5, 2002 (prior to the November 2002 RO decision that 
denied service connection for PTSD), for a PTSD "test" and 
was never notified of the "test" results or diagnosis.  He 
indicated that in October 2005, he was diagnosed with PTSD 
and that he was told that he was eligible to file a claim.  
He stated that he filed a claim for entitlement to service 
connection for PTSD in October 2005, but that he received a 
denial notice on "December 14, 2005".  The Board notes that 
a December 14, 2005 SOC addressed the issue of whether the 
Veteran submitted a timely substantive appeal to the November 
2002 RO decision that denied service connection for PTSD.  
The Veteran has not alleged that he requested an extension of 
time to file a substantive appeal as to the November 2002 RO 
decision that denied service connection for PTSD.  

The law is clear that a Substantive Appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations of VA.  38 
U.S.C.A. § 7104 (West 2002).  In this case, there is no 
evidence that the Substantive Appeal was received by a VA 
entity prior to October 14, 2005.  

In addition, the Veteran has been informed that his appeal 
was untimely, effectively closing the case, and he has been 
informed of his rights to appeal that determination.  The 
evidence does not show that VA performed any action that 
could be construed as continuing the appeal.  Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2002).  

Because the Veteran did not file a timely Substantive Appeal, 
the Board does not have jurisdiction of the issue, and the 
issue is accordingly dismissed.


ORDER

A substantive appeal for the claim of entitlement to service 
connection for PTSD was not timely filed.  Accordingly, the 
appeal is dismissed.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


